Citation Nr: 0205825	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-17 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected arthritis of the right hip.  

2.  Entitlement to an increased (compensable) rating for 
service-connected arthritis of the left hip.  

3.  Entitlement to an increased (compensable) rating for 
service-connected arthritis of the right knee.  

4.  Entitlement to an increased (compensable) rating for 
service-connected arthritis of the left knee.  

5.  Entitlement to an increased (compensable) rating for 
service-connected arthritis of the right ankle.  

6.  Entitlement to an increased (compensable) rating for 
service-connected arthritis of the left ankle.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to June 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 RO decision which granted service 
connection and assigned no percent ratings for arthritis of 
the hips, knees, and ankles.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In September 1998 and March 2000, the Board remanded the case 
to the RO for additional development of the record.  



FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the right 
and left hips is shown to be manifested by X-ray evidence of 
minimal degenerative change with slight limitation of motion 
since service.  

2.  The veteran's service-connected arthritis of the right 
and left knees is shown to be manifested by X-ray evidence of 
arthritis with slight limitation of motion since service.  

3.  The veteran's service-connected arthritis of the right 
and left ankles is shown to be manifested by full range of 
motion; there is no evidence of functional limitation due to 
pain.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 rating for the 
service-connected arthritis of the right hip and a 10 percent 
rating for the service-connected arthritis of the left hip 
since the date of the grant of service connection have been 
met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 
5003, 5010, 5250, 5251, 5252, 5253 (2001).  

2.  The criteria for the assignment of a 10 percent rating 
for the service-connected arthritis of the right knee and a 
10 percent rating for the service-connected arthritis of the 
left knee based on arthritis with limitation of motion since 
the date of the grant of service connection have been met.  
38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5003, 5010, 
5260, 5261 (2001).  

3.  The criteria for the assignments of a compensable rating 
for the service-connected arthritis of the right and left 
ankles have not been met.  38 U.S.C.A. §§ 1155, 5105, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5003, 5010, 5270, 5271 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from February 1975 to June 
1996.  

A careful review of the service medical records shows that 
the veteran was treated for complaints of pain in multiple 
joints, including the hips, knees, and ankles.  In August 
1993, following an inversion injury, he was diagnosed with 
left ankle sprain.  An August 1993 X-ray report indicated 
that the veteran had point tenderness to the lateral left 
ankle; radiographic findings were negative.  In August 1994, 
he was diagnosed with polyarthralgias/arthritis of unknown 
etiology.  

An October 1994 X-ray study of the left knee showed findings 
of minimal degenerative joint disease (in the impression the 
study was noted to be basically normal).  On a December 1994 
physical examination, there was full range of motion of the 
hips, with tenderness elicited to compression.  Regarding the 
knees, there was a minimal drawer's sign on the left.  
Regarding the ankles, there was tenderness elicited on 
compression of the left ankle.  Radiographs of the left knee 
reportedly showed degenerative joint disease by bone 
scanning.  

A January 1995 physical examination showed mild knee laxity.  
There was full range of motion of the knees, and X-ray 
studies of the knees were reported as negative.  The 
diagnosis was that of polyarthralgias due to joint laxity, 
rule out gout.  

In February 1995, the assessment was that of rule out 
degenerative joint disease of the knees, chronic ankle pain 
of questionable etiology, and bilateral patellar laxity.  The 
veteran was given a patellar mobility brace.  In November 
1995, he was diagnosed with mild left ankle strain.  

In July 1996, the RO received the veteran's claim for 
arthritis of multiple joints.  

On a September 1996 VA general medical examination, the 
veteran complained of having knee and ankle pain.  He denied 
arthritic symptoms involving the knee and ankle.  He reported 
that his right knee occasionally swelled.  He reported that 
he had been diagnosed as having degenerative joint disease, 
and that such tended to occur more during cold months and 
when he walked for long periods of time.  The diagnosis was 
that of knee and ankle arthritis, bilaterally.  

On a September 1996 VA orthopedic examination, the veteran 
reported that his right ankle was injured three years 
previously (he did not recall the specific incident of 
trauma).  He reported that he had been plagued by swelling 
and pain, and that it was still occasionally painful.  He 
also complained of having right knee pain.  He did not have 
complaints of instability, effusion, locking, clicking, 
popping, or any actual evidence of joint pain.  He complained 
of having bilateral hip pain.  He reported that he had no 
history of trauma but only an occasional achiness in both 
hips which seemed to be random in occurrence.  

On examination, the veteran had a normal gait, with no gross 
deformities apparent.  The right ankle range of motion was 15 
degrees of dorsiflexion and 20 degrees of plantar flexion.  
There was no evidence of effusion or instability to anterior 
drawer testing of the right ankle.  An examination of the 
knees was asymptomatic:  there were no patellofemoral signs, 
no evidence of instability to varus valgus testing, and no 
evidence of anterior cruciate ligament deficiency.  There was 
no swelling of the right calf, and there was no evidence of 
cord or Homans' sign.  

An examination of the hips showed that the veteran had a full 
range of motion with no trochanteric or sacroiliac joint 
tenderness.  X-ray studies of the right ankle, right knee, 
and both hips were ordered.  The impression was that of 
multiple somatic complaints.  Subsequent X-ray studies showed 
that there was minimal degenerative change within both hips, 
mild joint space narrowing in the medial compartment of the 
left knee, questionable slight lateral subluxation of the 
right patella on the merchant's view, and a normal right 
ankle.  

In an October 1996 decision, the RO granted service 
connection and assigned no percent ratings for arthritis of 
the hips, knees, and ankles, effective on July 1, 1996.  

A March 1997 medical record from Moncrief Army Community 
Hospital showed that the veteran complained of having had 
bilateral knee pain, left worse than right, associated with 
swelling one to two times a month since 1991.  He also 
reported that his symptoms had become more frequent.  He 
stated that his knee pain was associated with walking up 
stairs or prolonged knee flexion.  

An examination revealed that the knees bilaterally had good 
motility, normal patellar mobility, no effusion, reflexes of 
+2, and no muscular atrophy.  X-rays of the knees were within 
normal limits.  The assessment was that of patellofemoral 
syndrome.  He was given a prescription for pain.  

In a March 1997 statement, the veteran expressed his 
disagreement with the RO's decision granting no percent 
ratings for his service-connected disabilities.  

A September 1997 medical record from Moncrief Army Community 
Hospital showed that the veteran complained that he twisted 
his knee two weeks previously and had a dull, constant ache 
and pain in his thighs.  The assessment was that of muscle 
strain.  He was prescribed pain medication.  

At a November 1997 hearing at the RO before a Hearing 
Officer, the veteran testified that he had difficulty with 
both knees when squatting, lifting, climbing, and flexing in 
any type of position.  He said both knees would "come out of 
place."  He said he was told by a doctor at Moncrief 
Hospital that he had "too much play" in his knee joints.  
He said that, in service, he was given a brace for his right 
knee and that he currently took medication for pain.  
Regarding his hips, he said that the only problem with them 
was that when he stood from a sitting position he had 
cracking and felt stiffness.  He said that there was also 
pain and weakness associated with one of his hips.  He said 
he was not seeing a doctor at present for his hip problem.  

Regarding his ankles, the veteran said that they were weak 
and that he had twisting injuries if he was not careful about 
how he planted his foot.  As with his hips, he said that he 
was not seeing a doctor at present specifically for his 
ankles but for pain in multiple joints.  He said that his 
medical disabilities, including his joint problems, were 
affecting his health to such an extent that he was 
withdrawing from school (i.e., heating and air conditioning 
training) and being turned down from a job at the post 
office.  He said that he was currently employed at a school 
performing maintenance.  

In September 1998, the Board remanded the case to the RO for 
additional development.  

In a November 1998 letter, the RO requested the veteran to 
provide additional medical information pertaining to the 
treatment of his service-connected disabilities.  He did not 
reply.  

On a May 1999 VA orthopedic examination, the veteran reported 
that he was experiencing progressive worsening of symptoms in 
his right hip, right knee, and right ankle.  He reported that 
he had difficulty with his right hip when lifting any object 
more than 20 to 30 pounds or when he had to carry an object 
of that similar size.  He reported that with regard to his 
right knee he had no difficulty walking on flat surfaces but 
had difficulty with squatting or climbing up stairs (he said 
that such limitation had prevented him from working in the 
heating and air conditioning services).  

With respect to the knee, the veteran reported having 
popping, clicking, and occasional locking, but no giving way.  
With respect to the ankle, he reported that he felt it turned 
in too much, especially while performing any physical 
activity (flat surfaces were okay he said).  He reported that 
he treated his joint problems with Percocet.  

On examination of the right hip, there was no swelling, and 
Trendelenburg's sign was negative.  Range of motion of the 
hip was 0 degrees of extension, 100 degrees of flexion, 50 
degrees of external rotation, 25 degrees of internal 
rotation, 60 degrees of abduction, and 30 degrees of 
adduction.  

On examination of the right knee, there was no effusion.  
There was medial facet tenderness but no medial or lateral 
joint line tenderness.  There was no patellofemoral crepitus 
with motion.  There was no varus/valgus instability or 
anterior/posterior instability.  McMurray and Lachman's signs 
were negative.  The range of motion of the knee was 0 degrees 
of extension and 135 degrees of flexion.  

On examination of the right ankle, there was mild tenderness 
to palpation along the medial aspect of the ankle at the tip 
of the medial malleolus.  There was no varus/valgus 
instability or anterior/posterior instability on the drawer 
tests.  The range of motion of the ankle was 25 degrees of 
dorsiflexion and 50 degrees of plantar flexion.  The veteran 
was otherwise neurovascularly intact in the entire right 
lower extremity.  

In the impression, the examiner noted the veteran's previous 
examinations and X-ray reports.  Based on the veteran's level 
of activity and his range of motion, he did not feel that the 
veteran's arthritis had progressed.  Nevertheless, the 
examiner noted that pain was a subjective finding and that it 
was difficult to comment on what the veteran's limitations 
would be during a flare-up.  

The examiner added that the veteran should be examined after 
flare-ups occurred in order to administer tests to ascertain 
weakened movement or excess fatigability during a pain flare-
up.  At present, the examiner stated that the veteran might 
have radiographic evidence of mild arthritis but that his 
functional range of motion provided him with slight to 
minimal deficits.  

On a July 1999 VA orthopedic examination, the veteran 
reported that he was experiencing difficulty with pain in the 
left hip, left knee, and left ankle, particularly after 
physical training exercises.  His primary complaint involved 
his left knee giving out, especially when he went upstairs.  
He reported difficulty at his previous occupation of heating 
and air conditioning repair secondary to an inability to 
climb steps.  He had difficulty lifting anything more than 30 
to 45 pounds.  His symptoms improved with rest and 
medication.  

On examination of the left hip, there were no focal areas of 
tenderness to palpation.  The range of motion of the hip was 
0 degrees of extension, 100 degrees of flexion, 45 degrees of 
external rotation, 15 degrees of internal rotation, 45 
degrees of abduction, and 15 degrees of adduction.  

On examination of the left knee, there was no effusion.  
There was medial and lateral facet tenderness, but no grind, 
and minimal patellofemoral crepitus.  There was no 
varus/valgus instability or anterior/posterior instability.  
There was no medial or lateral joint line tenderness.  
McMurray and Lachman's signs were negative.  The range of 
motion of the knee was 0 degrees of extension and 135 degrees 
of flexion.  

On examination of the left ankle, there was no varus/valgus 
instability or anterior/posterior instability.  There were no 
focal areas of tenderness to palpation.  The range of motion 
of the ankle was 15 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  

The impression was that the veteran demonstrated only 
evidence of mild patellofemoral disorder.  The examiner 
stated that the range of motion of the hip, knee and ankle 
were full.  Subsequent X-ray studies of the left knee showed 
that there was some patellar spurring, that joint spaces were 
well preserved, and that no other bony abnormalities were 
identified.  X-ray studies of the left ankle showed that 
there was a small bony density just inferior to the medial 
malleolus probably representative of a small accessory 
ossicle, that joint spaces were well preserved, and that no 
other bony abnormalities were identified.  

The medical records from Northeast Family Practice show that, 
in July 1999, the veteran complained of having had chronic 
joint problems since 1988.  He reported some left knee 
swelling from time to time.  An examination revealed that 
there were no bony abnormalities of the joints.  All joints 
had full range of motion without crepitus, effusion, 
erythema, or warmth.  The assessment was that of arthritis.  
The doctor noted that he needed to obtain the veteran's 
military records in order to further delineate the veteran's 
problem.  In October 1999, the veteran complained of 
arthritis.  The diagnosis was that of patellofemoral 
syndrome.  

In a November 1999 letter, the veteran stated that he was 
constantly having pain in his left and right knees, 
especially when he climbed steps, squatted, lifted, crawled, 
and walked.  He stated that he did not understand why his 
disability rating for arthritis was zero percent, because the 
pain it caused was invariable.  He indicated that he had been 
seeing a private doctor who placed him on medication for his 
condition.  

A November 1999 medical record from Northeast Family Practice 
indicates that the veteran complained that his left knee 
bothered him.  He reported that he continued to have pain in 
both knees, left greater than right, especially if he knelt 
down and got back up.  An examination revealed that the left 
knee was fairly lax, greater than the right knee.  The 
McMurray and Lachman's signs were negative, and there was 
some grinding of the patellar with subluxation.  The 
assessment was that of patellofemoral syndrome and joint 
laxity.  The doctor noted that he did not appreciate any 
cruciate ligament derangement.  

In March 2000, the Board remanded the case to the RO for 
additional development.  

In a June 2000 letter, the RO requested the veteran to 
provide additional medical information pertaining to the 
treatment of his service-connected disabilities.  He did not 
reply.  

On an August 2000 VA orthopedic examination, the examiner 
noted that the veteran presented to see if there were any 
additional factors which could affect his final range of 
motion (per Board remand instructions).  

With respect to the hips, the veteran reported that prolonged 
sitting required him to have to work out the stiffness when 
he stood up from the sitting position.  He reported that this 
occurred approximately twice a month and lasted for five 
minutes each time.  Otherwise, he stated that his range of 
motion was as previously stated, with greater than 100 
degrees of flexion, 20 degrees of extension, 30 degrees of 
abduction, 20 degrees of adduction, 50 degrees of external 
rotation, and 20 degrees of internal rotation.  

With respect to the knees, the veteran reported that they 
gave way at least once a week and swelled with squatting, 
bending, lifting, or attempts at running.  He stated that he 
was unable to run at all or lift heavy objects greater than 
20 pounds.  On examination, his knee range of motion was 0 
degrees of extension and 120 degrees of flexion, bilaterally, 
without varus/valgus, anterior/posterior, or patellofemoral 
instability.  There was a medial facet tenderness bilaterally 
with a squat, and he reported that his left knee became 
painful, but not swollen, after the squatting maneuver began 
at range of motion from 0 degrees to 90 degrees, and more 
flexion was then painful as compared to before the squat.  

With respect to the ankles, there was full range of motion, 
and the veteran stated that they were not bothering him at 
this time nor were they exacerbated by any day to day or any 
activities in the last year.  

The impression was that the knee range of motion was affected 
by activity including lifting greater than 20 pounds or 
squatting, and that hip range of motion was minimally 
affected by sitting for prolonged periods once or twice a 
month for periods of five minutes.  Subsequent X-ray studies 
of the hips showed no significant arthritic change, 
malalignment, or joint space narrowing in either hip; 
surgical clips over the right side of the pelvis; and no 
fracture injury.  X-ray studies of the knees showed that 
joint spaces were maintained and that there was no 
malalignment, significant arthritic change, or fracture.  X-
ray studies of the right ankle showed no significant 
arthritic change, malalignment, or fracture injury.  

A September 2000 medical record from Northeast Family 
Practice indicates that the veteran complained of painful 
knees.  An examination of the knees revealed laxity and 
grinding.  There was no edema.  The diagnosis was that of 
arthritis (degenerative joint disease) of the knees.  He was 
prescribed Celebrex.  

In January 2001, the RO received a medical information form 
from the veteran who indicated that he received treatment for 
gout at Moncrief Army Community Hospital.  

A February 2001 medical record from Northeast Family Practice 
indicates that the veteran complained of chronic bilateral 
knee pain.  An examination revealed grinding and popping in 
the knees.  The assessment was that of degenerative joint 
disease, bilateral knees.  He was prescribed Celebrex.  

On a May 2001 VA orthopedic examination, the veteran reported 
that he was able to walk a mile, that he could not go up and 
down stairs, was unable to jog, and complained of some 
swelling.  

On examination of the right ankle, there was no effusion, and 
the range of motion was 20 degrees of dorsiflexion and 50 
degrees of plantar flexion.  On examination of the left 
ankle, there was no effusion, and the range of motion was 20 
degrees of dorsiflexion and 50 degrees of plantar flexion.  
There was also a negative anterior drawer sign.  The 
veteran's gait was normal with respect to his knees.  He 
reported that he had from six to eight flares a year which 
lasted approximately three weeks.  He reported that rest made 
them better.  The X-ray reports from August 2000 were 
reviewed.  

In the assessment, the examiner stated that he could in no 
way corroborate the veteran's claims of fatigability and 
other difficulties as he stated that he could walk a mile.  
In noting the veteran's claim of difficulty walking up and 
down stairs, the examiner stated that he had no way to 
subjectively evaluate how much disability the veteran had 
from this.  The examiner stated that, based on the fact, that 
the veteran could walk a mile and had six or eight flares a 
year, he had difficulty seeing that the veteran's daily life 
was affected by these flares.  

A May 2001 medical record from Northeast Family Practice 
indicates that the veteran complained of swelling and 
constant pain in both knees.  He reported that it was painful 
to walk.  He noted that Celebrex helped him somewhat.  An 
examination of the knees revealed grinding and popping.  The 
diagnosis was that of chronic knee pain.  He was continued on 
Celebrex.  

In a May 2001 letter, the RO informed the veteran about a 
recent law, The Veterans Claims Assistance Act (VCAA), and 
the duties of VA under the law.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
October 1996 Rating Decision, Statement of the Case (in April 
1997), Supplemental Statements of the Case (in February 1998, 
September 1999, and September 2001), the RO has notified him 
of the evidence needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
private medical providers).  The RO has also sought and 
obtained VA examinations (in September 1996, May 1999, July 
1999, August 2000, and May 2001) regarding the issues at 
hand.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which was conducted at the RO in 
November 1997.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  


A.  Right and Left Hips

The veteran's service-connected hips have been evaluated as 
noncompensable ever since the effective date of service 
connection, under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 
and 5010.  

Under Code 5250, favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees with slight 
adduction or abduction warrants a 60 percent rating.  A 
higher rating is warranted for intermediate (between 
favorable and unfavorable) ankylosis and unfavorable 
ankylosis.

Ankylosis is defined as stiffening or fixation of a joint as 
the result of a disease process.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th Ed.)).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  Flexion limited to 30 degrees warrants a 
20 percent rating.  Flexion limited to 20 degrees warrants a 
30 percent rating.  Flexion limited to 10 degrees warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of rotation of the thigh to the point at which the 
claimant cannot toe-out more than 15 degrees on the affected 
leg, or limitation of adduction of the thigh to the point at 
which the claimant cannot cross legs, warrants a 10 percent 
rating.  Limitation of abduction of the thigh where motion is 
lost beyond 10 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  

The normal (full) range of motion of the hip is 125 degrees 
of flexion and 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II.  

In this case, the record shows that the veteran had minimal 
complaints referable to the hips.  In September 1996, he 
reported having occasional achiness which seemed to be random 
in occurrence.  

At his November 1997 hearing, he said that his hips caused 
problems when he stood from a sitting position.  In May 1999, 
he reported difficulty with his right hip when lifting and 
carrying heavy, more than 20 to 30 pound, objects.  In July 
1999, he reported pain with his left hip following physical 
training exercises.  

In August 2000, the veteran reported that prolonged sitting 
caused stiffness in his hip joints when he stood up and that 
such occurred approximately twice a month and lasted for five 
minutes each time.  The veteran's bilateral hip complaints 
were recorded at his personal hearing and while he underwent 
VA examinations.  There are no records showing that he ever 
sought medical treatment for his hips in particular, just for 
general joint pains.  

The medical records also show that on evaluation of the hips 
in September 1996, May 1999, July 1999, and August 2000, the 
range of motion findings do not meet the criteria for a 
compensable rating under the limitation-of-motion diagnostic 
codes.  In addition, there is no credible evidence to show 
that pain on use or during flare-ups results in additional 
functional limitation due to pain to the extent that either 
hip disability would be 10 percent disabling under the 
limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In referring to all of the veteran's service-connected 
joints, the May 1999 VA examiner indicated that there was 
mild arthritis by radiographic evidence but that functional 
range of motion was deficient to only a slight to minimal 
degree.  The August 2000 VA examiner stated that hip range of 
motion was minimally affected by sitting for prolonged 
periods once or twice a month for periods of five minutes.  

After careful consideration of the evidence, the Board 
concludes that the veteran has met the criteria for a 10 
percent rating for each of the hips.  There was minimal 
degenerative change confirmed by X-ray study in September 
1996, even though no significant arthritic change was noted 
in August 2000.  

A 10 percent rating is warranted for each hip under Code 
5003, when there is arthritis with at least some limitation 
of motion objectively confirmed by clinical findings.  The 
veteran has shown some slight limitation of motion of his 
hips, and such limitation has been objectively confirmed by 
satisfactory evidence based on his complaints of painful 
motion.  

Thus, it required that a 10 percent rating be assigned for 
the arthritis of each hip under Diagnostic Code 5003.  

The Board also notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since the 
date that service connection became effective (i.e., 
different percentage ratings for different periods of time 
based on the facts found).  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, it appears that there have been no 
identifiable periods of time, since the effective date of 
service connection, when the right and left hips have varied 
in severity to the extent which would warrant staged ratings.  
Thus, the 10 percent ratings are for application during whole 
period of this appeal.  

In sum, the preponderance of the evidence is for the claims 
for a 10 percent rating for the service-connected arthritis 
of the right and left hips.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Right and Left Knees

The veteran's service-connected knees have been evaluated as 
noncompensable ever since the effective date of service 
connection, under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

The criteria under Code 5010, for arthritis, are described in 
the section pertaining to hips, hereinabove.  

When the requirements for a compensable rating under a 
diagnostic code are not shown, a no percent rating is 
assigned.  38 C.F.R. § 4.31.  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  VAOPGCPREC 23-97 and 9-98.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as no 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 
no percent disabling; extension limited to 10 degrees is 
evaluated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension limited 
to 20 degrees is rated as 30 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; and 
extension limited to 45 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A review of the record shows that there is conflicting X-ray 
evidence concerning arthritis of the knees.  In service, 
minimal degenerative joint disease of the left knee was found 
on X-ray in October 1994, but the doctor interpreted the 
radiographic report as a basically normal study.  In January 
1995, X-rays of the knees were reported as negative.  

Following service, there was mild joint space narrowing of 
the left knee on a VA X-ray study in September 1996.  On a VA 
general medical examination in September 1996, the veteran 
was diagnosed with knee arthritis bilaterally.  A private 
March 1997 report indicates that X-ray studies of the knees 
were within normal limits.  In July 1999, a left knee X-ray 
study showed that there was some patellar spurring but that 
joint spaces were well preserved.  

In August 2000, X-ray studies of the knees showed that joint 
spaces were maintained and that there was no significant 
arthritic change.  In September 2000, a private doctor 
diagnosed the veteran with arthritis (degenerative joint 
disease) of the knees, albeit without corroborative X-ray 
evidence.  

In light of the ongoing complaints of knee pains and swelling 
and the records of private treatment sought by the veteran 
for his knees in particular, the Board will consider 
evaluating the veteran under the criteria for Code 5003, for 
degenerative arthritis.  

In that regard, the medical records since service show that 
the veteran's bilateral knee disorder is manifested by 
evidence of arthritis with some limitation of motion.  On a 
March 1997 private record, the veteran reported knee pain in 
association with activity (i.e., walking up stairs or 
prolonged knee flexion).  His complaint of bilateral knee 
pain with exertion, particularly climbing stairs or 
squatting, continued to be made, whether at a personal 
hearing, to his private doctor, or on VA examination.  

On VA examinations in May 1999 and July 1999, range of motion 
of the knees was full or nearly so (i.e., 0 degrees of 
extension and 135 degrees of flexion).  Private medical 
records in July 1999 also note full range of motion.  
However, on an August 2000 VA examination, range of motion of 
the knees was limited to 120 degrees of flexion bilaterally, 
and that limitation was more pronounced upon squatting which 
produced pain at 90 degrees.  The VA examiner specifically 
commented that the veteran's knee range of motion was 
affected by activity including lifting greater than 20 pounds 
or squatting.  

If strictly rated under range-of-motion Codes 5260 and 5261, 
the reported ranges of motion would be rated no percent.  
However, the presence of arthritis with at least some 
limitation of motion (as objectively noted to a slight degree 
on VA examination in 1999 and to a greater degree on VA 
examination in 2000) supports the assignment of a 10 percent 
rating for the right knee and a 10 percent rating for the 
left knee, under Diagnostic Codes 5003 and 5010.  

While the veteran reported knee pain on various activities, 
there is no credible evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
due to pain to the extent that the right and left knee 
disabilities would each be more than 10 percent disabling 
under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In referring to all of the veteran's service-connected 
joints, the May 1999 VA examiner indicated that the veteran 
may have mild arthritis by radiographic evidence but that 
functional range of motion was deficient to only a slight to 
minimal degree.  As noted, the Board has already taken into 
account the limitation of motion of the knees with a 
squatting maneuver in the August 2000 VA examination.  Also, 
the May 2001 VA examiner stated that he had difficulty in 
seeing that the veteran's life was affected by flares, of 
which the veteran had claimed from six to eight a year 
lasting approximately three weeks.  

In addition to assigning ratings for arthritis with 
limitation of motion of the knees under Codes 5003 and 5010, 
separate ratings could be assigned for instability of the 
knees under Code 5257.  However, after carefully considering 
the evidence as a whole, the Board concludes that the 
evidence does not support the finding of instability as 
required for a 10 percent rating under Code 5257.  

The Board has noted the veteran's claims of his knees giving 
way.  In service, he was diagnosed with mild knee laxity or 
bilateral patellar laxity in 1995.  Moreover, private medical 
records in November 1999 and September 2000 show bilateral 
knee laxity on evaluation.  However, there is overwhelming 
objective evidence, seen on VA examinations in September 
1996, May 1999, July 1999, and August 2000, that the 
veteran's knees are not productive of recurrent subluxation 
or lateral instability.  

Therefore, the Board finds that in this case ratings of 10 
percent for each knee based on arthritis with limitation of 
motion (Diagnostic Codes 5003 and 5010) are warranted.  

The Board also notes that consideration has been given in 
this initial rating case to "staged ratings" since the date 
that service connection became effective.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, it appears that there have 
been no identifiable periods of time, since the effective 
date of service connection, when the bilateral knee 
disability has varied in severity to the extent which would 
warrant staged ratings.  Thus, a 10 percent rating for the 
left knee arthritis and a 10 percent rating for the right 
knee arthritis are to be effective as of the date service 
connection became effective.  

The Board has considered rating the knee disability under 
other Diagnostic Codes, but such would not result in a higher 
rating.  The medical evidence does not show that the veteran 
has undergone any surgery pertaining to his knees.  

Thus, 38 C.F.R. § 4.71a, Code 5259, for a symptomatic knee 
following removal of a semilunar cartilage, is not for 
application.  Further, the medical evidence does not show 
that the veteran has a dislocated semilunar cartilage of the 
knee, with frequent episodes of locking, pain, and effusion 
into the joint; thus, evaluating him under 38 C.F.R. § 4.71a, 
Code 5258 would not be in order.  

In sum, the Board assigns a higher rating for the right and 
left knee disabilities, consisting of a 10 percent rating for 
each knee based on arthritis with limitation of motion.  38 
U.S.C.A. § 5107(a).  


C.  Right and Left Ankles

The veteran's service-connected ankles have been evaluated as 
noncompensable ever since the effective date of service 
connection, under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 
and 5010.  

The criteria under Code 5010, for arthritis, are described in 
the section pertaining to hips, hereinabove.  

Under Code 5270, ankylosis of the ankle in plantar flexion, 
less than 30 degrees, warrants a 20 percent rating.  
Ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, between 0 degrees and 10 
degrees, warrants a 30 percent rating.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, warrants a 40 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate 
limited motion of the ankle warrants a 10 percent rating, and 
severe limited motion of the ankle warrants a 20 percent 
rating.  

The normal (full) range of motion of the ankle is 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Traumatic arthritis is to be rated as degenerative arthritis, 
based on limitation of motion of the affected joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Ankylosis is 
defined as stiffening or fixation of a joint as the result of 
a disease process.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th Ed.)).  

A review of the record shows that the veteran had minimal 
complaints referable to the ankles.  In service, he was 
diagnosed with mild left ankle sprains.  Following service, 
he complained of ankle pain in September 1996.  At his 
November 1997 hearing, he said that his ankles were weak and 
susceptible to twisting injuries.  

In May 1999, he reported right ankle pain and indicated that 
his ankle turned in too much especially while performing 
physical activity.  In July 1999, he reported left ankle pain 
following physical training.  In August 2000, he reported 
that his ankles were not bothering him at that time nor were 
they exacerbated by activities.  

In May 2001, he reported that he was unable to jog or go up 
and down stairs but that he was able to walk a mile.  There 
are no post-service records indicating that the veteran 
sought medical treatment for his ankles in particular, just 
for general joint pains.  

The medical records also show that on evaluation of the 
ankles in September 1996, May 1999, July 1999, August 2000, 
and May 2001, the range of motion findings do not meet the 
criteria for a compensable rating under the limitation-of-
motion diagnostic codes.  Except for slight limited motion on 
dorsiflexion of the left ankle in July 1999, he had full 
range of motion of both ankles on every evaluation.  

Furthermore, there is no credible evidence to show that pain 
on use or during flare-ups results in additional functional 
limitation due to pain to the extent that either ankle 
disability would be 10 percent disabling under the 
limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In referring to all of the veteran's service-connected 
joints, the May 1999 VA examiner indicated that there was 
mild arthritis by radiographic evidence but that functional 
range of motion was deficient to only a slight to minimal 
degree.  The May 2001 VA examiner stated that he had 
difficulty in seeing that the veteran's life was affected by 
flares.  

After careful consideration of the evidence, the Board 
concludes that the veteran has not met the criteria for a 
compensable rating for the right and left ankles.  X-ray 
studies showed a normal right ankle in September 1996; a 
small bony density inferior to the medial malleolus (thought 
to be a small accessory ossicle) of the left ankle in July 
1999; and no significant arthritic change, malalignment, or 
fracture injury of the right ankle in August 2000.  

The record as a whole does not show that there is arthritis 
with at least some limitation of motion of the ankles in 
order to meet the criteria for a 10 percent rating under 
Codes 5003, 5270, and 5271.  

Consideration in this initial rating case has been given to 
"staged ratings" since the date that service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

However, there have been no identifiable periods of time, 
since the effective date of service connection, when the 
right and left ankles have varied in severity to the extent 
which would warrant staged ratings.  

In sum, the preponderance of the evidence is against the 
claims for a compensable rating for arthritis of the right 
and left ankles.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

A 10 percent rating for the service-connected arthritis of 
the right hip is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

A 10 percent rating for the service-connected arthritis of 
the left hip is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

A 10 percent rating for service-connected arthritis of the 
right knee is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

A 10 percent rating for service-connected arthritis of the 
left knee is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

A compensable rating for service-connected arthritis of the 
right ankle is denied.  

A compensable rating for service-connected arthritis of the 
left ankle is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

